Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(b) as being anticipabed by U.S. Pub. No. 2017/0196724 to Wilson.  
Claim 1, Wilson discloses a protection apparatus comprising a protection panel 30 and a status control mechanism connected to the protection panel [0035] (fig. 10), the protection panel being located in a protected area of the treatment couch and being perpendicular to a couch top of the treatment couch when in a use position, and the status control mechanism being configured to fix the protection panel to the use position or adjust the protection panel to a lay-down position (fig. 5-6)[0037].
Claim 2, Wilson discloses the apparatus wherein a lower part 22 of the protection panel that is in contact with the couch top of the treatment couch is adapted to a shape of the protected area of the treatment couch.
Claim 3, Wilson discloses the apparatus wherein the status control mechanism comprises: a status adjustment part 40 that moves in a direction perpendicular to the couch top of the treatment couch (fig. 6), and a first fixing part 38 located in the protected area of the treatment couch, wherein when the status adjustment part moves to a first position, the protection panel is fixed by the first fixing part to be perpendicular to the couch top of the treatment couch corresponding to the protected area of the treatment couch; and when the status adjustment part moves to a second position, the protection panel is adjusted to the lay-down position (fig. 4-5).
Claim 4, Wilson discloses the protection apparatus wherein the status control mechanism further comprises: a second fixing part 52, located on the protection panel at a position corresponding to the first position to assist in fixing the status adjustment part to the first position.
Claim 9, Wilson discloses the protection apparatus wherein the status control mechanism further comprises: a third fixing part 40, configured to connect the protection panel and the to-be-protected area of the treatment couch, wherein when the third fixing part is in an upright status (fig. 4-5), the protection panel is in the use position, or when the third fixing part is in a bent status (fig. 6), the protection panel is in the lay-down position.








Allowable Subject Matter
Claims 5-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673